PER CURIAM.
Affirmed without prejudice to appellant filing with the trial court a facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.800(a), See Johnson v. State, 60 So.3d 1045 (Fla.2011) (recognizing that rule 3.800(a) places the burden on the movant to demonstrate an entitlement to relief on the face of the record); Burgess v. State, 831 So.2d 137 (Fla.2002) (noting that a claim raised in a motion under 3.800(a) must be capable of being resolved as a matter of law, without an evidentiary determination, and on the face of the existing court record).